Appeal of R. A. MUSSER.Musser v. CommissionerDocket No. 441.United States Board of Tax Appeals1 B.T.A. 278; 1925 BTA LEXIS 2981; January 8, 1925, decided Submitted December 9, 1924.  *2981  Petition dismissed as premature.  Mr. R. A. Musser, the taxpayer, pro se.Willis D. Nance, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *278  Before GRAUPNER, LANSDON, LITTLETON, and SMITH.  The taxpayer in his petition alleges that he received a letter from the Commissioner of Internal Revenue dated September 29, 1924, *279  setting forth a deficiency in the taxpayer's income tax return for the calendar year 1922.  At the hearing of this appeal the taxpayer did not appear before the Board and no evidence was submitted.  The Commissioner of Internal Revenue denies that a deficiency letter was mailed to the taxpayer prior to the filing of this appeal.  DECISION.  The appeal is dismissed under the authority of .